DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on March 5, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Nos. 9,610,530; 8,778,043; 8,101,003; 7,674,308; or 10,335,730 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 22 – 48 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Firstly, the examiner agrees the properly filed terminal disclaimer overcomes all of the previous non-statutory double patenting rejections. 
	In regard to independent claim 22, US Patent Application Publication No. 2003/0217534 to Krisko et al. (hereinafter referred to as Krisko) is considered to represent the closest prior art. Krisko disclose a similar filter cartridge (22), as shown in figure 7. The framework (58) forms a preform having a sidewall portion circumscribing the media pack and including a radially outwardly directed seal support (102, see figure 8). A seal member (28) is included on the seal support and extends around the media pack to form an axial seal. There is no teaching or suggestion in Krisko, however, for the seal member to be molded to both the seal support and to the media pack. The seal (28) is only provided on the framework (58). There is no teaching or suggestion to form it to be also molded to the media pack. 
	Claims 23 – 48 depend from claim 22 and are allowed for at least the same reason as claim 22. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476.  The examiner can normally be reached on M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773